Supreme Court of Florida
                                   ____________

                                    No. SC18-57
                                   ____________

                              WILLIAM REAVES,
                                  Appellant,

                                         vs.

                             STATE OF FLORIDA,
                                  Appellee.

                                   [May 2, 2018]

PER CURIAM.

      We have for review William Reaves’ appeal of the circuit court’s order

denying Reaves’ motion filed pursuant to Florida Rule of Criminal Procedure

3.851. This Court has jurisdiction. See art. V, § 3(b)(1), Fla. Const.

      Reaves’ motion sought relief pursuant to the United States Supreme Court’s

decision in Hurst v. Florida, 136 S. Ct. 616 (2016), and our decision on remand in

Hurst v. State (Hurst), 202 So. 3d 40 (Fla. 2016), cert. denied, 137 S. Ct. 2161

(2017). After this Court decided Hitchcock v. State, 226 So. 3d 216 (Fla.), cert.

denied, 138 S. Ct. 513 (2017), Reaves responded to this Court’s order to show

cause arguing why Hitchcock should not be dispositive in this case.
      After reviewing Reaves’ response to the order to show cause, as well as the

State’s arguments in reply, we conclude that Reaves is not entitled to relief.

Reaves was sentenced to death following a jury’s recommendation for death by a

vote of ten to two, and his sentence became final in 1994. Reaves v. State, 639 So.

2d 1, 3 (Fla. 1994). Thus, Hurst does not apply retroactively to Reaves’ sentence

of death. See Hitchcock, 226 So. 3d at 217. Accordingly, we affirm the denial of

Reaves’ motion.

      The Court having carefully considered all arguments raised by Reaves, we

caution that any rehearing motion containing reargument will be stricken. It is so

ordered.

LABARGA, C.J., and QUINCE, POLSTON, and LAWSON, JJ., concur.
PARIENTE, J., concurs in result with an opinion.
LEWIS and CANADY, JJ., concur in result.

PARIENTE, J., concurring in result.

      As in the other Hitchcock1-related cases, I concur in result because I

recognize that this Court’s opinion in Hitchcock is now final. However, I continue

to adhere to the views expressed in my dissenting opinion in Hitchcock that Hurst2




      1. Hitchcock v. State, 226 So. 3d 216 (Fla.), cert. denied, 138 S. Ct. 513
(2017).

      2. Hurst v. State (Hurst), 202 So. 3d 40 (Fla. 2016), cert. denied, 136 S. Ct.
2161 (2017); see Hurst v. Florida, 136 S. Ct. 616 (2016).

                                        -2-
should apply retroactively to defendants like Reaves. Hitchcock, 226 So. 3d at

220-21 (Pariente, J., dissenting).

      Applying Hurst to Reaves’ case, I note that, in addition to the jury’s

nonunanimous recommendation for death, this Court determined on direct appeal

that “the trial court improperly found the aggravating factor of heinous, atrocious

or cruel” because the crime was not “unnecessarily torturous to the victim or set

apart from the norm in capital cases.” Reaves v. State, 639 So. 2d 1, 6 (Fla. 1994);

accord id. at 3; see Middleton v. State, 42 Fla. L. Weekly S637, 2017 WL

2374697, *1-2 (Fla. June 1, 2017) (Pariente, J., dissenting) (explaining how a

stricken aggravating factor affects the Hurst harmless error analysis). Therefore, if

Hurst applied to Reaves’ case, I would conclude that the Hurst error is not

harmless beyond a reasonable doubt and grant Reaves a new penalty phase.

An Appeal from the Circuit Court in and for Indian River County,
    Robert Lee Pegg, Judge - Case No. 311986CF000729AXXXXX

Neal A. Dupree, Capital Collateral Regional Counsel, William M. Hennis, III,
Litigation Director, and Rachel L. Day, Assistant Capital Collateral Regional
Counsel, Southern Region, Fort Lauderdale, Florida,

      for Appellant

Pamela Jo Bondi, Attorney General, Tallahassee, Florida, and Leslie T. Campbell,
Assistant Attorney General, West Palm Beach, Florida,

      for Appellee




                                        -3-